People v Terrell (2015 NY Slip Op 09634)





People v Terrell


2015 NY Slip Op 09634


Decided on December 29, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 29, 2015

Mazzarelli, J.P., Sweeny, Manzanet-Daniels, Gische, JJ.


16510 1405/12

[*1] The People of the State of New York,	SCI Respondent,
v Lance Terrell, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Joanne Legano Ross of counsel), for appellant.
Robert T. Johnson, District Attorney, Bronx (William Terrell, III of counsel), for respondent.

Judgment, Supreme Court, Bronx County (Seth L. Marvin, J.), rendered March 25, 2013, convicting defendant, upon his plea of guilty, of attempted assault in the second degree, and sentencing him, as a second felony offender, to a term of 1½ to 3 years, unanimously affirmed.
Defendant's challenges to the factual basis for his plea and to the court's discussion of defendant's rights under Boykin v Alabama (395 US 238 [1969]) are unpreserved, and they do not come within the narrow exception to the preservation requirement (see People v Conceicao,  NY3d , NY Slip Op 08615, *2 [2015]). We decline to review these claims in the interest of justice.
As an alternate holding, we find no basis for reversal. The plea was knowing, intelligent and voluntary. At the plea proceeding, defendant clarified that he was admitting to the requisite element of intent, and his factual recitations did not cast significant doubt on his guilt (see People v Toxey, 86 NY2d 725 [1995]). We also find that the court sufficiently advised defendant of the rights he was giving up by pleading guilty, notwithstanding that it omitted the word "jury" from its reference to giving up the right to a trial (see Tyrell, 22 NY3d at 365; People v Harris, 61 NY2d 9, 16-19 [1983]). Finally, the court had no obligation to make a sua sponte inquiry at sentencing when defendant alluded, for the first time, to his possible intoxication at the time of the crime (see e.g. People v Praileau, 110 AD3d 415 [1st Dept 2013], lv denied 22 NY3d 1202 [2014]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 29, 2015
CLERK